Exhibit 10.20

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of January 6,
2017 by and between RXi Pharmaceuticals Corporation (the “Company”), a Delaware
corporation, and Alexey Eliseev, Ph.D., (the “Executive”), an individual and
resident of the Commonwealth of Massachusetts.

1.    Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers, and the Executive hereby accepts,
employment as the Company’s Chief Business Officer.

2.    Term. Subject to earlier termination as hereinafter provided, the
Executive’s employment shall commence on the Closing Date, as such term is
defined in the Stock Purchase Agreement of even date (the “Effective Date”), and
shall continue until terminated pursuant to Section 5 hereof (the “Term”).

3.    Capacity and Performance.

(a)    During the Term, the Executive shall be employed by the Company on a
full-time basis and shall perform the duties and responsibilities of his
position and such other directly related duties and responsibilities on behalf
of the Company and its Affiliates as may be reasonably designated from time to
time by the Board of Directors of the Company (the “Board”) or by its chairman
or other designee. The Executive’s business office shall be located at the
Company’s principal place of business; and the Executive shall be entitled to
work remotely consistent with Company policy.

(b)    During the Term, the Executive shall devote his full business time and
his best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the Term, except as may
be expressly approved in advance by the Board in writing. Notwithstanding the
foregoing, the Executive may serve on the boards of directors of other public or
private companies that are not Competitive (the “Other Boards”); provided that:
commencing six (6) months after the Effective Date, the Executive may serve on
no more than two (2) Other Boards.

4.    Compensation and Benefits. As compensation for all services performed by
the Executive during the Term and subject to the Executive’s performance of his
duties and obligations to the Company and its Affiliates, pursuant to this
Agreement or otherwise, the Company shall provide the Executive with the
following compensation and benefits:

(a)    Base Salary and Bonus.

(i)    During the Term, the Company shall pay the Executive a base salary at the
rate of $300,000 per annum, payable in accordance with the payroll practices of
the Company for its executives and subject to adjustment from time to time by
the Board, in its sole discretion, subject to the Executive’s rights under
Section 5(e)(ii) (such base salary, as from time to time adjusted, the “Base
Salary”).



--------------------------------------------------------------------------------

(ii)    The Executive shall be eligible to receive an annual performance bonus,
to be awarded at the discretion of the Compensation Committee of the Board (the
“Compensation Committee”), for the achievement of certain Company and Executive
performance goals, which goals will be established annually by the Compensation
Committee. The target bonus for achieving these goals shall be equal to
thirty-five (35%) percent of the Base Salary. The annual bonus shall be paid to
the Executive at the same time as annual bonuses are paid to executives
generally.

(b)    Stock Options. On the Effective Date the Company shall, subject to
approval by the Compensation Committee, grant to the Executive an option to
purchase 174,384 shares of common stock of the Company, which option shall have
an exercise price equal to the fair market value of the common stock on the
grant date (the “Option”). The shares that are subject to the Option shall vest
and become exercisable in monthly installments over four (4) years beginning on
the first month after the Effective Date of the Agreement, provided, in each
case, that the Executive remains employed by the Company through each such
monthly vesting date. The Option shall have a term of ten (10) years and shall
be subject to terms and conditions of the RXi Pharmaceuticals Corporation 2012
Long Term Incentive Plan and the standard form of stock option award agreement
used by the Company thereunder.

(c)    Paid Time Off. During the Term, the Executive shall be entitled to earn
paid time off at the rate of twenty (20) days per year. Paid time off, which may
be taken for any reason including vacation, sick leave and personal leave, may
be taken at such times and intervals as shall be determined by the Executive,
subject to the reasonable business needs of the Company. Paid time off shall
otherwise be governed by the policies of the Company, as in effect from time to
time. The number of paid “time off” days will accrue per pay period and will
stop accruing once twenty (20) days have been accrued (with such accrual to
recommence once the number of paid “time off” days accrued by the Executive
drops below twenty (20) days).

(d)    Other Benefits. During the Term hereof, the Executive shall be entitled
to participate in any and all employee benefit plans from time to time in effect
for employees of the Company generally, except to the extent any such employee
benefit plan is in a category of benefit otherwise provided to the Executive
(e.g., a severance pay plan). Such participation shall be subject to the terms
of the applicable plan documents and generally applicable Company policies. The
Company may alter, modify, add to or delete its employee benefit plans for all
employees generally and not selectively to the Executive, at any time as it, in
its sole judgment, determines to be appropriate, without recourse by the
Executive.

(e)    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable and necessary business expenses incurred or paid by the Executive
in the performance of his duties and responsibilities hereunder, subject to any
maximum annual limit and other restrictions on such expenses set by the Board,
of which the Executive is aware, and to such reasonable substantiation and
documentation as may be specified by the Company from time to time.

 

-2-



--------------------------------------------------------------------------------

5.    Termination of Employment and Severance Benefits. The Executive’s
employment hereunder shall terminate under the following circumstances:

(a)    Death. In the event of the Executive’s death during the Term, the
Executive’s employment shall immediately and automatically terminate. In such
event, the Company shall pay any Final Compensation (as defined below) to the
Executive’s designated beneficiary or, if no beneficiary has been designated by
the Executive in writing, to his estate.

(b)    Disability.

(i)    The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled
through any illness, injury, accident or condition of either a physical or
psychological nature and, as a result, is unable to perform substantially all of
his duties and responsibilities hereunder, notwithstanding the provision of any
reasonable accommodation, for a total of ninety (90) days, whether or not
consecutive, during any period of three hundred and sixty-five (365) consecutive
calendar days. In the event of such termination, the Company shall have no
further obligation to the Executive, other than for payment of Final
Compensation.

(ii)    The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(d), to
the extent permitted by the then current terms of the applicable benefit plans,
until the Executive becomes eligible for disability income benefits under the
Company’s disability income plan or until the termination of his employment,
whichever shall first occur.

(iii)    While receiving disability income payments under the Company’s
disability income plan, the Executive shall not be entitled to receive any Base
Salary under Section 4(a) hereof, but shall continue to participate in Company
benefit plans in accordance with Section 4(d) and the terms of such plans, until
the termination of his employment.

(iv)    If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of his duties and responsibilities hereunder, the Executive
may, and at the request of the Company shall, submit to a medical examination by
a physician selected by the Company to whom the Executive or his duly appointed
guardian, if any, has no reasonable objection to determine whether the Executive
is so disabled and such determination shall for the purposes of this Agreement
be conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.

(c)    By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon written notice to the Executive
setting forth in

 

-3-



--------------------------------------------------------------------------------

reasonable detail the nature of such Cause. The following, as determined by the
Board in its reasonable judgment, shall constitute “Cause” for termination:

(i)    The Executive’s repeated failure or repeated refusal to perform (other
than by reason of disability), or gross negligence in the performance of, his
material duties and responsibilities to the Company or any of its Affiliates;

(ii)    Material breach by the Executive of any provision of this Agreement or
any other agreement with the Company or any of its Affiliates, if any; provided
that the first occurrence of any particular breach shall not constitute Cause
unless the Executive has failed to cure such breach within ten (10) days after
receiving written notice from the Board stating the nature of such breach;

(iii)    The Executive’s conviction of, or plea of guilty or nolo contendere to,
any felony;

(iv)    The Executive’s act of fraud;

(v)    The Executive’s act or omission that, in the reasonable determination of
the Company, indicates alcohol or drug abuse by the Executive; or

(vi)    The Executive’s act or personal conduct that, in the judgment of the
Board (or a committee of the Board), gives rise to a material risk of liability
of the Executive or the Company under federal or applicable state law for
discrimination, or sexual or other forms of harassment, or other similar
liabilities to subordinate employees.

Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation to the Executive, other
than for Final Compensation.

(d)    By the Company Other Than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon written
notice to the Executive:

(i)    In the event of such termination without Cause, in addition to Final
Compensation, subject to Section 5(d)(iii) and provided that no benefits are
payable to the Executive under a separate severance agreement as a result of
such termination, then monthly during the period of six (6) months following the
date of termination, the Company shall continue to pay the Executive the Base
Salary at the rate in effect on the date of termination and, subject to any
employee contribution applicable to the Executive on the date of termination,
shall continue to contribute (on a taxable basis) to the premium cost of the
Executive’s participation in the Company’s group medical and dental plans
(unless prohibited by law), provided that the Executive is entitled to continue
such participation under applicable law and plan terms.

(ii)    Notwithstanding and in lieu of the compensation set forth in Section
5(d)(i), in the event of a termination without Cause within twelve (12) months
following a Change of Control, in addition to Final Compensation, subject to
Section

 

-4-



--------------------------------------------------------------------------------

5(d)(iii) and provided that no benefits are payable to the Executive under a
separate severance agreement as a result of such termination, then: (A) monthly
during the period of twelve (12) months following the date of termination, the
Company shall continue to pay the Executive the Base Salary at the rate in
effect on the date of termination; (B) the vesting of a portion of the
Executive’s outstanding equity awards granted by the Company shall accelerate,
with such acceleration to be equal to the greater of fifty (50%) percent of the
unvested portion of all such outstanding awards or the portion that would have
vested over the twenty four (24) months from the termination date; and
(C) subject to any employee contribution applicable to the Executive on the date
of termination, shall continue to contribute (on a taxable basis) to the premium
cost of the Executive’s participation in the Company’s group medical and dental
plans (unless prohibited by law), provided that the Executive is entitled to
continue such participation under applicable law and plan terms. For purposes of
this Agreement, “Change in Control” shall mean: (x) an acquisition of any
securities of the Company (the “Securities”) by any “person” (as the term
“person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), immediately after
which such person has “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) (“Beneficial Ownership”) of fifty (50%) percent
or more of the shares of the Company’s common stock (as determined on a
fully-diluted, as-converted basis) without the approval of the Board; (y) a
merger or consolidation in which holders of the Capital Stock immediately prior
to such transaction hold or are entitled to acquire, immediately after the
consummation of the merger or consolidation, less than fifty (50%) percent of
the surviving entity’s common stock (as determined on a fully-diluted,
as-converted basis); or (z) the sale of all or substantially all of the
Company’s assets. For purposes of this Section 5(d)(ii), “Capital Stock” shall
mean the Company’s common stock and any other Company securities that are
convertible into or exercisable for the Company’s common stock.

(iii)    Any obligation of the Company to the Executive hereunder, other than
for Final Compensation, is conditioned on the Executive signing a timely and
effective release of claims in the form provided by the Company (the “Employee
Release”) and delivering it to the Company by the deadline specified therein,
and the Employee Release taking effect by its terms, within sixty (60) calendar
days following the date his employment terminates. Any severance payments to
which the Executive is entitled hereunder shall be payable in accordance with
the normal payroll practices of the Company, with the first payment, which shall
be retroactive to the day immediately following the date the Executive’s
employment is terminated, being due and payable on the Company’s next regular
payday for executives that follows the expiration of sixty (60) calendar days
from the date the Executive’s employment terminates. The release of claims
required for separation benefits in accordance with this Section 5(d)(iii)
creates legally binding obligations on the part of the Executive and the Company
and its Affiliates therefore advise the Executive to seek the advice of an
attorney before signing it.

(e)    By the Executive for Good Reason or Otherwise. The Executive may
terminate his employment hereunder for Good Reason by: (A) providing notice to
the Company specifying in reasonable detail the condition giving rise to the
Good Reason no later than thirty

 

-5-



--------------------------------------------------------------------------------

(30) days following the occurrence of that condition; (B) providing the Company
a period of thirty (30) days to remedy the condition and so specifying in the
notice; and (C) terminating his employment for Good Reason within thirty
(30) days following the expiration of the period to remedy if the Company fails
to remedy the condition. The following, occurring without the Executive’s
consent, shall constitute “Good Reason” for termination by the Executive:

(i)    a material reduction of the Executive’s regular responsibilities from
those typically assigned to a Chief Business Officer of a similarly situated
biotechnology company; or

(ii)    a reduction in the Base Salary set forth in Section 4 hereof by more
than ten (10%) percent in any calendar year, unless such reduction is in
proportion with any Company-wide reductions in base salary for all executive
officers of the Company;

(iii)    the Company’s breach of any material term of the Agreement; provided
that the first occasion of any particular breach shall not constitute such Good
Reason unless the Company has failed to cure such breach within sixty (60) days
after receiving written notice from the Executive stating the nature of such
breach; or

(iv)    Relocation of the Company’s principal executive offices of a distance in
excess of fifty (50) miles from its location at the Effective Date.

In the event of a termination of employment in accordance with this Section
5(e), the Executive will be entitled to receive the same pay and benefits he
would have been entitled to receive had he been terminated by the Company other
than for Cause in accordance with Section 5(d) above; provided that the
Executive satisfies all conditions to such entitlement, including without
limitation the signing of the Employee Release as set forth in Section 5(d).
Further, it is agreed and understood that the Executive shall be entitled to
terminate this Agreement and his employment by the Company without cause or
reason upon thirty (30) days’ prior written notice and the Executive shall
receive his Base Salary, benefits and continued vesting of stock options during
the aforesaid thirty (30) day period and thereafter, the Company shall have no
further obligations to the Executive and this Agreement shall be null and void
and without further force or effect except for those provisions which survive in
accordance with their terms.

(f)    Timing of Payments and Section 409A.

(i)    Notwithstanding anything to the contrary in this Agreement, if at the
time of the Executive’s termination of employment, the Executive is a “specified
employee,” as defined below, any and all amounts payable under this Section 5 on
account of such separation from service that would (but for this provision) be
payable within six months following the date of termination, shall instead be
paid on the next business day following the expiration of such six (6) month
period or, if earlier, upon the Executive’s death; except (A) to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury regulation Section 1.409A-1(b) (including without limitation by reason
of the safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by
the Company in its reasonable good faith discretion); (B) benefits which qualify
as excepted welfare benefits pursuant to Treasury regulation Section
1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to the
requirements of Section 409A of the Internal Revenue Code (“Section 409A”).

 

-6-



--------------------------------------------------------------------------------

(ii)    For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).

(iii)    Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

(iv)    The Executive’s right to reimbursement for business expenses hereunder
shall be subject to the following additional rules: (i) the amount of expenses
eligible for reimbursement during any calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year;
(ii) reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense was incurred; and (iii) the
right to reimbursement is not subject to liquidation or exchange for any other
benefit.

(v)    In no event shall the Company have any liability relating to any payment
or benefit under this Agreement failing to comply with, or be exempt from, the
requirements of Section 409A.

(g)    Post-Agreement Employment. In the event the Executive remains in the
employ of the Company or any of its Affiliates following termination of this
Agreement, by the expiration of the term or otherwise, then such employment
shall be at will.

6.    Effect of Termination. The provisions of this Section 6 shall apply to any
termination of the Executive’s employment hereunder:

(a)     The Company shall pay to the Executive: (i) any Base Salary earned but
not paid during the final payroll period of the Executive’s employment through
the date of termination; (ii) pay for any paid time off earned but not used
through the date of termination; (iii) any bonus compensation awarded for the
year preceding that in which termination occurs, but unpaid on the date of
termination; and (iv) any business expenses incurred by the Executive but
un-reimbursed on the date of termination, provided that such expenses and
required substantiation and documentation are submitted within sixty (60) days
of termination and that such expenses are reimbursable under Company policy (all
of the foregoing, “Final Compensation”). The Company shall have no further
obligation to the Executive hereunder. Any Base Salary or pay for earned but
unused paid time off shall be payable at the time provided by applicable law.
Any bonus due for the preceding year shall be payable at the time provided for
at the time such bonus is awarded. Any business expenses shall be payable not
later than ninety (90) days following the date of termination.

 

-7-



--------------------------------------------------------------------------------

(b)    Payment by the Company of Final Compensation and any Base Salary and
contributions to the cost of the Executive’s continued participation in the
Company’s group health and dental plans that may be due the Executive in each
case under the applicable termination provision of Section 5 shall constitute
the entire obligation of the Company to the Executive hereunder. The Executive
shall promptly give the Company notice of all facts necessary for the Company to
determine the amount and duration of its obligations in connection with any
termination pursuant to Section 5(d) hereof.

(c)    Except for any right of the Executive to continue medical and dental plan
participation in accordance with applicable law, benefits shall terminate
pursuant to the terms of the applicable benefit plans based on the date of
termination of the Executive’s employment without regard to any continuation of
Base Salary or other payment to the Executive following such date of
termination.

(d)    Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 7, 8 and 9 hereof. The obligation of the Company to
make payments to or on behalf of the Executive under Section 5(d) hereof is
expressly conditioned upon the Executive’s continued full performance of
obligations under Sections 7, 8 and 9 hereof. The Executive recognizes that,
except as expressly provided in Section 5(d), no compensation is earned after
termination of employment.

7.    Confidential Information.

(a)    The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Affiliates and that the
Executive may learn of Confidential Information during the course of employment.
The Executive will comply with the policies and procedures of the Company and
its Affiliates for protecting Confidential Information and shall not disclose to
any Person or use, other than as required by applicable law or for the proper
performance of his duties and responsibilities to the Company and its
Affiliates, any Confidential Information obtained by the Executive incident to
his employment or other association with the Company or any of its Affiliates.
The Executive understands that this restriction shall continue to apply after
his employment terminates, regardless of the reason for such termination. The
confidentiality obligation under this Section 7 shall not apply to information
which is generally known or readily available to the public at the time of
disclosure or becomes generally known through no wrongful act on the part of the
Executive or any other person having an obligation of confidentiality to the
Company or any of its Affiliates.

(b)    All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Affiliates and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Affiliates. The Executive shall safeguard all
Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.

 

-8-



--------------------------------------------------------------------------------

8.    Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property. The Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. The Executive will not charge the Company for time spent
in complying with these obligations. All copyrightable works that the Executive
creates shall be considered “work made for hire” and shall, upon creation, be
owned exclusively by the Company. The Executive’s obligation to assist the
Company in obtaining and enforcing patents for Intellectual Property in any and
all countries shall continue beyond the termination of the Executive’s
employment with the Company, but the Company shall compensate the Executive at a
reasonable, standard hourly rate following such termination for time directly
spent by Executive at the Company’s request for such assistance, and such
obligation of the Executive shall be subject to any employment or consulting
agreement entered into by the Executive post-termination.

9.    Restricted Activities. The Executive agrees that the following
restrictions on his activities during and after his employment are necessary to
protect the good will, Confidential Information, trade secrets and other
legitimate interests of the Company and its Affiliates:

(a)    During the Term, the Executive will not undertake any outside activity,
whether or not Competitive with the business of the Company or its Affiliates
that could reasonably give rise to a conflict of interest or otherwise interfere
with his duties and obligations to the Company or any of its Affiliates.

(b)    During the Term and for the Restricted Period (defined below), the
Executive shall not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise: (i) engage in
any Competitive activity within the United States or any other country in which
the Company has conducted discovery, development or commercialization activities
for any Product or has sought patent protection for any Product, in either case
as of the date of such termination; or (ii) undertake any planning for any
Competitive business. Specifically, but without limiting the foregoing, the
Executive agrees not to engage in any manner in any activity that is Competitive
and further agrees not to work or provide services, in any capacity, whether as
an employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is Competitive.
The foregoing, however, shall not prevent the Executive’s passive ownership of
one percent (1%) or less of the equity securities of any publicly traded
company. For purposes of this Agreement: (A) the “Restricted Period” shall be
the six months following the date of termination; and (B) the term “Competitive”
shall mean either (i) the discovery, development or commercialization of any
therapeutics or diagnostics utilizing any technology relating to the
interference of RNA or otherwise altering the expression of genes targeted by
any Product; or (ii) the discovery, development or commercialization of any:
(1) Products; or (2) drug or drug candidates for the same biological target
targeted by any Product. During the Restricted Period, the Executive will not
directly or indirectly: (a) solicit or encourage any customer of the Company or
any of its

 

-9-



--------------------------------------------------------------------------------

Affiliates to terminate or diminish its relationship with them; or (b) seek to
persuade any such customer or prospective customer of the Company or any of its
Affiliates to conduct with anyone else any business or activity which such
customer or prospective customer conducts or could conduct with the Company or
any of its Affiliates; provided that these restrictions shall apply (y) only
with respect to those Persons who are or have been a customer of the Company or
any of its Affiliates at any time within the immediately preceding two (2)-year
period or whose business has been solicited on behalf of the Company or any of
the Affiliates by any of their officers, employees or agents within said two
year period, other than by form letter, blanket mailing or published
advertisement and (z) only if the Executive has performed work with such Person
during his employment with the Company or one of its Affiliates or been
introduced to, or otherwise had contact with, such Person as a result of his
employment or other associations with the Company or one of its Affiliates or
has had access to Confidential Information which would assist in the Executive’s
solicitation of such Person.

(c)    During the Restricted Period, the Executive will not, and will not assist
any other Person to: (a) hire or solicit for hiring any employee of the Company
or any of its Affiliates or seek to persuade any employee of the Company or any
of its Affiliates to discontinue employment; or (b) solicit or encourage any
independent contractor providing services to the Company or any of its
Affiliates to terminate or diminish its relationship with them. For the purposes
of this Agreement, an “employee” of the Company or any of its Affiliates is any
person who was such at any time within the preceding two years.

10.    Notification Requirement. Until forty-five (45) days after the conclusion
of the Restricted Period, the Executive shall give notice to the Company of each
new business activity he undertakes, as soon as practicable up to a maximum of
ten (10) days prior to beginning any such activity. Such notice shall state the
name and address of the Person for whom such activity is undertaken and the
nature of the Executive’s business relationship(s) and position(s) with such
Person. The Executive shall provide the Company with such other pertinent
information concerning such business activity as the Company may reasonably
request in order to determine the Executive’s continued compliance with his
obligations under Sections 7, 8 and 9 hereof.

11.    Enforcement of Covenants. The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 7, 8 and 9
hereof. The Executive agrees without reservation that each of the restraints
contained herein is necessary for the reasonable and proper protection of the
good will, Confidential Information, trade secrets and other legitimate
interests of the Company and its Affiliates; that each and every one of those
restraints is reasonable in respect to subject matter, length of time and
geographic area; and that these restraints, individually or in the aggregate,
will not prevent him from obtaining other suitable employment during the period
in which the Executive is bound by these restraints. The Executive further
agrees that he will never assert, or permit to be asserted on his behalf, in any
forum, any position contrary to the foregoing. The Executive further
acknowledges that, were he to breach any of the covenants contained in Sections
7, 8 or 9 hereof, the damage to the Company would be irreparable. The Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by the Executive of any of said covenants,
without having to post bond and to recover its reasonable attorneys’ fees and
costs incurred in securing such relief. The

 

-10-



--------------------------------------------------------------------------------

Executive agrees that the Restricted Period shall be tolled, and shall not run,
during any period of time in which he is in violation of the terms thereof, in
order that the Company and its Affiliates shall have all of the agreed-upon
temporal protection recited herein. The parties further agree that, in the event
that any provision of Section 7, 8 or 9 hereof shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its being extended
over too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

12.    Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

13.    Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

(a)    “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, contract or equity interest.

(b)    “Confidential Information” means any and all information of the Company
and its Affiliates that is not generally known by those with whom the Company or
any of its Affiliates competes or does business, or with whom the Company or any
of its Affiliates plans to compete or do business and any and all information,
publicly known in whole or in part or not, which, if disclosed by the Company or
any of its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates; (ii) the Products; (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates; (iv) the identity and special needs of the customers
of the Company and its Affiliates; and (v) the people and organizations with
whom the Company and its Affiliates have business relationships and the nature
and substance of those relationships. Confidential Information also includes any
information that the Company or any of its Affiliates has received, or may
receive hereafter, belonging to customers or others with any understanding,
express or implied, that the information would not be disclosed.

(c)    “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment and during the period of six months
immediately following termination of his employment that relate to either the
Products or any prospective activity of the Company or any of its Affiliates or
that make use of Confidential Information or any of the equipment or facilities
of the Company or any of its Affiliates.

 

-11-



--------------------------------------------------------------------------------

(d)    “Person” means an individual, a corporation, a limited liability company,
an association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

(e)    “Products” mean all products and product candidates planned, researched,
developed, tested, manufactured, sold, licensed, leased or otherwise distributed
or put into use by the Company or any of its Affiliates, together with all
related services provided or planned by the Company or any of its Affiliates,
during the Executive’s employment with the Company or any of its Affiliates.

(f)    “Trading Market” means the OTC Bulletin Board or the Pink Sheets, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the New York Stock Exchange, the NYSE Amex or any of the markets
operated by the OTC Markets Group, Inc., or any successor markets thereto.

14.    Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.

15.    Assignment. Neither the Company nor the Executive may make any assignment
of this Agreement or any interest herein, by operation of law or otherwise,
without the prior written consent of the other; provided, however, that the
Company may assign its rights and obligations under this Agreement without the
consent of the Executive in the event that the Executive is transferred to a
position with any of the Affiliates or in the event that the Company shall
hereafter effect a reorganization, consolidate with, or merge into, any Person
or transfer all or substantially all of its properties or assets to any Person.
This Agreement shall inure to the benefit of and be binding upon the Company and
the Executive, their respective successors, executors, administrators, heirs and
permitted assigns.

16.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

17.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

18.    Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail,

 

-12-



--------------------------------------------------------------------------------

postage prepaid, registered or certified, and addressed to the Executive at his
last known address on the books of the Company or, in the case of the Company,
at its principal place of business, attention of the Chairman of the Board, or
to such other address as either party may specify by notice to the other
actually received. Any notice to the Executive shall require a copy be sent in
the same manner to the lawyer of the Executive’s choice. Rubin and Rudman LLP,
50 Rowes Wharf, Boston, MA 02110, Attn: Peter B. Finn, Esq., Email:
pfinn@rubinrudman.com

19.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment with the Company, other than any obligations owed to the
Company or its predecessor with respect to confidentiality, non-competition,
intellectual property, and proprietary information, all of which shall continue
in force.

20.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

21.    Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

22.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

23.    Governing Law. This is a Massachusetts contract and shall be construed
and enforced under and be governed in all respects by the laws of the
Commonwealth of Massachusetts, without regard to the conflict of laws principles
thereof.

[Signature page follows immediately.]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     THE COMPANY

/s/ Alexey Eliseev

    By:  

/s/ Geert Cauwenbergh

Alexey Eliseev, Ph.D.       Geert Cauwenbergh, Dr. Med. Sc.       Chief
Executive Officer